Citation Nr: 1756654	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to October 12, 2009 and in excess of 40 percent thereafter for degenerative disc disease of the lumbosacral spine.

2. Entitlement to an initial rating in excess of 10 percent prior to October 12, 2009 and in excess of 20 percent thereafter for left lateral cutaneous femoral neuropathy with sciatic nerve involvement.

3. Entitlement to an increased compensable disability rating for left ear sensorineural hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from July 1987 to July 1992. This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.

In the November 2008 rating decision, the RO granted service connection for left lateral cutaneous femoral neuropathy with sciatic nerve involvement at 10 percent effective June 9, 2008. The RO continued the ratings for degenerative disc disease of the lumbosacral spine at 10 percent, and for left ear hearing loss at a noncompensable rating. In an August 2010 Statement of the Case, the RO increased the evaluation of the Veteran's degenerative disc disease of the lumbosacral spine to 40 percent effective October 12, 2009. Additionally, the RO increased the evaluation of left lateral cutaneous femoral neuropathy with sciatic nerve involvement to 20 percent effective October 12, 2009. This decision constitutes a partial grant of the benefits sought on appeal. Thus the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). 

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In December 2014, the Board remanded the current claims and a claim for compensation under 38 U.S.C.A § 1151 for additional development. 

In a June 2016 rating decision, the Veteran was granted compensation for migraine turned to subdural hematoma under 38 U.S.C.A § 1151. That decision is considered a full grant of benefits sought on appeal, and the appeal concerning that claim is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran filed a claim for service connection for bipolar disorder in May 2014, which was denied.  The Veteran perfected an appeal of that claim.  The issue was certified to the Board for adjudication, however, a hearing request is pending, thus it is not ready for Board review.  

The issue of a psychiatric disorder as secondary to the Veteran's service-connected disabilities has been raised by the record in a June 2017 brief, stating that the Veteran experiences mental stress due to his hearing loss, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. For the period prior to October 12, 2009, degenerative disc disease of the lumbosacral spine is manifested by no more than painful motion. 

2. For the period on and after October 12, 2009, degenerative joint disease of the lumbar spine is manifested by flexion greater than 30 degrees, without favorable ankylosis of the entire thoracolumbar spine, and without incapacitating episodes having a total duration of at least 4 weeks.

3. Throughout the appeal period, the Veteran's left lateral cutaneous femoral neuropathy with sciatic nerve involvement is manifested by moderate incomplete paralysis without more than sensory involvement.

4. Throughout the appeal period, the Veteran's left ear hearing loss has manifested no worse than 96 percent speech discrimination, and no worse than level I numeric designation of hearing impairment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in excess of 10 percent for degenerative changes of the lumbar spine with lumbosacral strain have not been met prior to October 12, 2009. 38 U.S.C.A. §§ 1155  5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.71a, Diagnostic Code 5242, 5243 (2017).

2. The criteria for entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine with lumbosacral strain have not been met on and after October 12, 2009. 38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5242, 5243 (2017).

3. Throughout the appeal period, the criteria for entitlement to a 20 percent rating, but no higher, for left lateral cutaneous femoral neuropathy with sciatic nerve involvement have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for an initial compensable evaluation for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014. The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.
The Board also finds that there has been compliance with the prior December 2014 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).
Regarding the examinations provided regarding the Veteran's low back disability, it does not appear that they include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  However, for the period after October 2009, given the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.  Additionally, remanding now would not provide the information prior to October 2009, because any new examination would not improve the Board's understanding of the condition of the Veteran's lumbar spine. VA may refrain from providing further assistance when there is no possibility that further assistance would substantiate the claim. See 38 C.F.R. § 3.159(d) (2017).

Regarding the examinations provided regarding the Veteran's hearing loss, the Board finds the functional effects of hearing loss were elicited.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  AT the 2008 VA examination, the Veteran reported that his employer at work has noted that he cannot hear a chime going off and he feels like he has difficulty hearing at work.  In the February 2015 VA examination, the Veteran reported that his hearing loss makes it difficult to communicate with people, that he has trouble hearing himself when he talks, and that he has been told that he talks loudly. He stated that he sits towards the front of the classroom in order to hear his instructors.  AT the December 2015 VA examination, the Veteran reported needing increased volume when watching TV and when using the phone.  He also states he is in school and has to sit at the front of the class to hear.  As such, the Board finds that the functional effects of the Veteran's left ear hearing loss disability are adequately addressed by the record.  

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

A. Lumbar Spine Disability

The Veteran's service-connected degenerative disc disease of the lumbosacral spine has been evaluated as 10 percent disabling prior to October 12, 2009 and 40 percent disabling thereafter under Diagnostic Code (DC) 5242. 

DC 5242 pertains to degenerative arthritis, which is rated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, DC 5242.  The record, however, shows that he has degenerative disc disease of the spine, which may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher rating. 38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

Under the General Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 60  38 C.F.R. 
§ 4.71a , DC 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, Note (2).

The Veteran is separately service-connected for neurological complications of his low back disability; any such symptoms are thus not considered herein.  

The record contains VA treatment records throughout the period on appeal indicating the Veteran's complaints of low back pain. Throughout the period on appeal, the Veteran also made periodic attempts at physical therapy.  Other than low back pain, and complaints of the pan radiating to his left lower extremity, and various denials of bowel and bladder issues, the records do not provide evidence that contradicts the findings of the VA examinations.

In June 2008, the Veteran was afforded a VA examination. The diagnosis was degenerative disc disease of the lumbosacral spine and IVDS with no incapacitating episodes during the past 12 month period. The Veteran reported fatigue, decreased motion, stiffness, weakness, and pain in the lower back. The Veteran did not report spasms. The Veteran described his daily pain as the feeling of being on fire and burning that was severe and constant. The Veteran reported weekly severe flare-ups that lasted for hours, particularly triggered when bending over. The Veteran reported that functional impairment during flare-ups included changing positions every 10-20 minutes. However, he indicated that he could still walk and did not need to sit. No other functional limitations were reported. Objective findings showed no muscle spasms, atrophy, guarding, weakness or tenderness. There was no pain with motion. The Veteran had normal muscle tone with no atrophy. Forward flexion was limited to 90 degrees with pain, extension to 30 degrees, left and right lateral rotation to 30 degrees, and left and right lateral flexion to 30 degrees. The examiner noted that significant effects on the Veteran's occupation as a dental assistant included requiring to be bent over in prolonged positions for 1-2 hours. 

In October 2009, the Veteran was afforded a VA examination. The Veteran was diagnosed with degenerative disc disease of the lumbosacral spine, IVDS, and sensory loss of the lower extremity. The Veteran reported no incapacitation. The Veteran reported stiffness, fatigue, and decreased motion. The Veteran reported that he did not experience spasms, paresthesia, and numbness. However, the Veteran reported weakness of the spine and leg. The Veteran reported severe pain in the low back area, occurring twice a day and lasting for approximately 3 hours. The Veteran's posture was within normal limits. His gait was noted as unsteady and requiring the use of a cane to help with walking. Upon examination, there was evidence of radiating pain on movement in the left buttocks. Muscle spasm was present in the low back area and produced an abnormal gait. Tenderness was noted in the low back area and spinal contour was preserved though there was tenderness and guarding. Guarding also produced an abnormal gait. The exam did not reveal any weakness. Muscle tone was normal and there was no atrophy present in the limbs. There was no ankylosis of the thoracolumbar spine. Forward flexion was limited to 30 degrees with pain at 30 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, right and left rotation to 15 degrees. It was noted that repetitive range of motion was possible without any degree of limitation. Joint function of the spine was additionally limited after repetitive use by pain, weakness, and lack of endurance. Pain was indicated to have major functional impact. It was not additionally limited by fatigue and incoordination after repetitive use. The examiner noted that the effect of the condition on the claimant's usual occupation was that the Veteran was currently unemployed. It was noted that the Veteran was able to do his basic activities of daily living. 

In February 2015, the Veteran was afforded a VA examination. The Veteran's diagnoses were listed as degenerative arthritis of the spine, IVDS, and radiculitis. The Veteran reported flare-ups and functional loss or impairment that limited prolonged walking, standing, sitting, bending, twisting, lifting or carrying. Forward flexion was limited to 70 degrees and extension to 20 degrees. Right and left lateral flexion, and right and left lateral rotation were limited to 25 degrees. Functional loss due to range of motion was listed as restricted. Pain was noted on exam and a cause for functional loss. There was no evidence of pain with weight bearing. The Veteran was noted as having localized tenderness or pain on palpation of the joints and/or soft tissue of the spine. The examiner opined that his functional ability was not significantly limited by pain, weakness, fatigability, or incoordination, with repeated use over a period of time. The examiner opined that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because the Veteran was not examined during a flare-up. The Veteran did have muscle spasm and localized tenderness not resulting in an abnormal gait or abnormal spinal contour, and no guarding. Muscle strength testing were all normal and the Veteran did not have muscle atrophy upon examination. The Veteran had moderate pain, intermittent pain, paresthesia and/or dysesthesias with involvement of the L4, L5, S1, S2, and S3 nerve roots of the left. Severity of radiculopathy of the side affected was listed as moderate. No ankylosis of the spine was present. The Veteran's IVDS did not result in bed rest prescribed by a physician and treatment by a physician in the past 12 months. It was noted that the Veteran used a cane for his back. Regarding employment, it was noted that the Veteran's ability to work was limited on prolonged walking, standing, sitting, lifting/carrying, bending, tool use and that  the Veteran reported being unable to perform usual duties as a dental technician. 

In December 2015, the Veteran was afforded a VA examination. The Veteran's diagnoses were listed as degenerative arthritis of the spine and IVDS. The Veteran did not report flare-ups of the thoracolumbar spine. The Veteran reported functional loss or functional impairment as pain on lifting more than 20 pounds. He had constant numbness on the lateral thigh that went from the hip to the lateral knee which began in 1995. No leg numbness, foot numbness, or weakness in the lower extremity was reported. The Veteran reported functional loss or functional impairment in lifting of more than 20 pounds which causes pain. The Veteran's forward flexion was 0 to 40 degrees. Extension, right and left lateral flexion, and right lateral rotation were all limited to 20 degrees. Left lateral rotation was limited to 15 degrees. The examiner noted pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time. Per patient history pain, weakness, or fatigability could significantly limit functional ability during a flare up or when the joint was used repeatedly over time. The examiner stated that the examiner was unable to quantify the degree of range of motion loss for this exam as the estimated range of motion is highly variable due to multiple subjective and un-measurable factors such as severity of pain, weakness, repetitive use, pain medication use, psychological, motivational and compliance factors as well as individual pain tolerance. Accordingly, it would be purely speculative to quantify range of motion loss that may or may not have occurred in this case during a so called "flare up" or due to repetitive use. The examiner found no ankylosis of the spine. Regarding IVDS, there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. The Veteran reported that he was off from work and was a social science student. Functional impact was described as the Veteran was a surgical assistant in the past but was unable to continue that line of work due to chronic back pain and pain made worse with prolonged standing.

Prior to October 12, 2009, the evidence of record does not indicate that an increased rating higher than 10 percent is warranted as the Veteran's forward flexion of the thoracolumbar spine was 90 degrees, normal combined motion was 240 degrees, and he had no abnormal gait that would result in a compensable rating.  Considering any additional functional loss, the Veteran reported chronic low back pain.  At the June 2008 VA examination, he reported fatigue, decreased motion, stiffness, weakness, and pain in the lower back. He reported weekly severe flare-ups that lasted for hours, particularly triggered when bending over. The Veteran reported that functional impairment during flare-ups included changing positions every 10-20 minutes. However, he indicated that he could still walk and did not need to sit. No other functional limitations were reported. Upon examination, there was pain with motion, but no muscle spasms, atrophy, guarding, weakness or tenderness. There was normal muscle tone with no atrophy. Pain did not limit motion to between 30 and 60 degrees.  Mitchell, DeLuca, and Sections 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  See Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in 38 C.F.R. § 4.71a).  Therefore, the criteria for an increased rating in excess of 10 percent prior to October 12, 2009 have not been met.

In order to obtain a higher schedular rating after October 12, 2009, the Veteran's disability would need to result in unfavorable ankylosis of the entire thoracolumbar spine or the entire spine. There is no indication that the Veteran's spine is ankylosed. Specifically, the February 2015 and December 2015 VA examinations reflect the examiner's finding that there was no ankylosis of the spine. Functional limitations did not result in, or nearly approximate, ankylosis.  See Thompson, 815 F.3d at 785-86; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Accordingly, a 50 or 100 percent evaluation is not for assignment.

There is additionally no indication in the record of incapacitating episodes. The VA examination reports do not reflect any reports of incapacitating episodes. Likewise, the evidence does not show that the Veteran has been prescribed bedrest by a physician to treat this disability. Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants higher ratings.

Finally, there is no basis for assigning separate compensable ratings for neurological manifestations.  The Veteran has consistently denied bowel or bladder impairment and has not reported any right lower extremity symptoms.

B. Left Lateral Cutaneous Femoral Neuropathy With Sciatic Nerve Involvement

For paralysis of the sciatic nerve, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively. A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

In June 2008 the Veteran was afforded a VA examination. The Veteran reported numbness from the lateral aspect of the hip to the left knee. Upon examination, there was decreased sensation to pinprick, light touch on the outer left thigh to the left knee. The deep tendon reflexes, knee, ankle, and plantar were intact. The VA examiner diagnosed left lateral femoral cutaneous neuropathy.  

In October 2009 the Veteran was afforded a VA examination. Neurological exam of the lumbar spine was impaired. The sacral spine sensory function was impaired. There was no lumbosacral motor weakness. There were sensory deficits affecting the left lower extremity related to L1, L2, L3, L4, L5, and S1.The diagnosis was IVDS and that the most likely involved peripheral nerve was the left femoral and sciatic nerve with no complications. The objective factors were decreased sensation to the left lower extremity. The examiner indicated the severity of radiculopathy of the left leg was moderate. 

In February 2015, the Veteran was afforded a VA examination. The Veteran reported pain and difficulty with prolonged walking, standing, sitting, lifting and carrying. Additionally, the Veteran reported moderate constant pain, numbness, and paresthesia of the left leg.  Upon sensory examination, sensation to light touch was decreased for the lower leg and ankle related to L4/L5/S1 and for the foot and toes L5. The Veteran was found to have moderate constant pain, intermittent pain, paresthesia and/ or dysesthesias, and numbness of the left lower extremity. 

In December 2015, the Veteran was afforded a VA examination. Upon Sensory examination, sensation to light touch revealed a decrease in L3/4 of the thigh/knee. Moderate numbness of the left lower extremity was noted. Sciatic nerves of the left lower extremity were involved. Left side had mild severity of radiculopathy.

The Board notes that throughout the appeal period, the Veteran's lateral cutaneous femoral neuropathy was manifested by decreased sensation.  Throughout there was no weakness, intact deep tendon reflexes.  Examiners found the neuropathy either mild or moderate.  Thus, and resolving all doubt in favor of the Veteran, a 20 percent evaluation is for assignment for the entire appeal period.  At no point, however, were there findings of organic changes; rather, the findings were sensory only and thus a moderate evaluation is for assignment.  In sum, the preponderance of the evidence shows a 20 percent evaluation, but no higher, is for assignment throughout the appeal period. 

C. Left Ear Sensorineural Hearing Loss

The Veteran is service-connected for sensorineural hearing loss of the left ear.  The Veteran's left ear hearing loss has been rated under 38 C.F.R. § 4.85, DC 6100.  The Veteran is currently assigned a non-compensable rating effective July 3, 1992.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities.  38 C.F.R. §§ 3.383, 4.85(f) (2017).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater. 38 C.F.R. § 3.383 (2017).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In June 2008 the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
5
35
60

Speech audiometry revealed speech recognition ability of 100 percent in the left ear and a puretone average was 28.75 dB.  The Veteran reported that his employer noted that the Veteran had difficulty hearing at work and that his patients also feel like he has difficulty hearing. 

Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met. Considering that the Veteran's left ear manifests an average puretone threshold of 28.75 dB, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment. Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f) (2016).  Applying these results to Table VII, a noncompensable evaluation is assigned.

In February 2015, the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
5
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and a puretone average was 33.75. The Veteran reported that his hearing loss made it difficult to communicate with people. He reported trouble hearing himself when he talked, and that he been told he talks loudly. He stated that as a full time student, he sits towards the front of the classroom in order to hear instructors.  

Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 33.75 dB, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f) (2016). Applying these results to Table VII, a noncompensable evaluation is assigned.


In December 2015, the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
10
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and a puretone average was 38.75. The Veteran reported that he needs to increase the volume when watching TV and when using the phone. He also again stated that he has to sit at the front of the class to hear while in school.

Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 33.75 dB, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f) (2016).  Applying these results to Table VII, a noncompensable evaluation is assigned.

The record contains lay statements and testimony regarding the Veteran's hearing loss. In May 2008, the Veteran's employer submitted a statement that the Veteran's hearing loss had detracted from his job performance, particularly regarding his role as a dental assistant. Another statement submitted in May 2008 described the Veteran's difficulties with word differentiation, the Veteran's loud speech, and that hearing loss could be frustrating or embarrassing for Veteran. The Veteran has provided lay testimony in support of his claim during the August 2014 Board hearing.  Lay testimony described the Veteran's functional limitations related to hearing including his difficulty in hearing instructors in class, watching TV loudly, etc.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria. The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.

Accordingly, after a review of the evidence the Board finds that a preponderance of the evidence is against a finding that the service-connected left ear hearing loss disability warrants a compensable rating during the period on appeal. As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular Considerations

The Board has also considered whether referral for extraschedular consideration is warranted as requested by the Veteran's attorney in a June 2017 brief. However, the Board finds that the record does not show that the Veteran's degenerative disc disease of the lumbosacral spine, left lateral cutaneous femoral neuropathy with sciatic nerve involvement, and left ear sensorineural hearing loss are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).
The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate. The Veteran's symptoms associated with his low back disability of pain, loss of range of motion, additional functional loss, and abnormal gait, are expressly contemplated by the rating schedule. Additionally, the Veteran's symptoms associated with left lower extremity radiculopathy have been manifested by complaints of radiating pain, numbness, and decreased sensation. His functional impairment includes limits on prolonged walking, standing, sitting, lifting and carrying. Additionally, there are findings of an impaired gait and the need for a cane to ambulate. The Board finds that all these symptoms are contemplated by the diagnostic codes.
Regarding the Veteran's hearing loss, the Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing the TV and instructors, and communication difficulty and problems).  See 38 C.F.R. § 4.85(a) (2017) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids."). Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 
The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987). As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.
Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.
The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).
The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination. In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Furthermore, if the Veteran's hearing loss impacts the ordinary conditions of daily life, this is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis. Given that the average impairment in earning capacity is the standard, within the current rating schedule, many Veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability. Thun, 22 Vet. App. at 116.
The Board notes that the Veteran's attorney has raised the argument that the Veteran's hearing loss has caused him mental stress. However, these symptoms are not for consideration as the Board has referred the claim for acquired psychiatric disorder as secondary to the Veteran's service-connected disabilities. 

In addition, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). In this case, however, neither the Veteran nor the record has raised this contention. Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

II. Total Disability Rating Based on Individual Unemployability (TDIU)

The Veteran has stated that he has had difficulty working as a dental assistant due to his service-connected disabilities and VA examiners have indicated the impact of his disabilities on his work. The Board notes that the Veteran is in receipt of Vocational Rehabilitation. In the Veteran's January 2008 Application for Vocational Rehabilitation, the Veteran stated that he is seeking vocational rehabilitation to find another job that does not require skills required of a dental assistant, such as passing small instruments. However, there is no evidence or assertion of unemployability due to the Veteran's service-connected disabilities during the period under review and currently, the Veteran is a student. Therefore, the issue of TDIU has not been raised. See 38 C.F.R. §§ 3.340, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

Entitlement to an increased rating in excess of 10 percent prior to October 12, 2009 for degenerative disc disease of the lumbosacral spine is denied.

Entitlement to an increased rating in excess of 40 percent on and after October 12, 2009 for degenerative disc disease of the lumbosacral spine is denied. 

Entitlement to an initial rating of 20 percent, but no higher, for left lateral cutaneous femoral neuropathy with sciatic nerve involvement is granted.

Entitlement to an increased compensable rating for left ear sensorineural hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


